AO 72A
(Rev. 8/82)

 

 

‘a ey RIASTRIAT AAS

OUR

39 SY f. 90

In the Gnited States Wistrict Court

—Vroebve

Por the Southern District of Georgia

Waprross DBibiston
JOSEPH A. KEATON *
sk
Plaintiff, * CIVIL ACTION NO.: 5:18-cv-66
2
Vv. *
*
LIEUTENANT KYLA M. LEE; OFFICER *
STUART DELOACH: and OFFICER *
DERECK COBB, **
*
Defendants. *

ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 22. Plaintiff did not file Objections
to this Report and Recommendation. Accordingly, the Court
ADOPTS the Magistrate Judge’s Report and Recommendation as the
opinion of the Court. The Court GRANTS Defendants’ Motion to
Dismiss and DISMISSES Plaintiff’s Complaint. The Court also
DIRECTS the Clerk of Court to CLOSE this case and enter the

appropriate judgment of dismissal and DENIES Plaintiff leave to

 
AO 72A
(Rev. 8/82)

 

appeal in forma pauperis.

 
   
 

Mincela » 2020:.

SO ORDERED, this

 

HO

 
 

. LISA GODBEY WOOD AUDGE
ITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF GEORGIA

 
